Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 07, 2015

The Court of Appeals hereby passes the following order:

A15A1985. LEONARD GRAY v. TITLEMAX, INC.

      This case commenced in magistrate court. Following an unfavorable ruling,
Leonard Gray appealed to superior court. The superior court entered an order
granting Titlemax, Inc’s motion to dismiss, and Gray seeks to appeal this ruling.
      When a superior court order involves a de novo appeal from a magistrate court
decision, an appellant is required to follow the discretionary appeal procedure. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). Gray’s failure to adhere to the discretionary appeal procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            07/07/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.